     Case 1:19-cv-00204-AWI-BAM Document 32 Filed 09/12/19 Page 1 of 2


 1
      RIV E R A HE W IT T PA U L LLP
 2    11341 Gold Express Drive, Suite 160
      Gold River, California 95670
 3    Tel: 916-922-1200 Fax: 916 922-1303
      JRivera@rhplawyers.com
 4    JNathan@rhplawyers.com

 5    Jesse M. Rivera, SBN 84259
      Jill B. Nathan, SBN 186136
 6

 7    Attorneys for Defendants:
      Arata, Swingle, Van Egmond & Heitlinger
 8    (sued as Arata, Swingle, Van Egmond & Goodwin PLC),
      Brad J. Swingle, and Amanda J. Heitlinger
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13    ANGELINA NUNES, individually and as )              Case No.: 1:19-cv-00204 AWI BAM
      Guardian Ad Litem for her minor children )
14    D.X. and L.X., EMANUEL ALVES,            )
                                               )         NOTICE OF APPEAL
15                                             )
                         Plaintiffs,           )
16    vs.                                      )
                                               )
17                                             )
      CARRIE STEPHENS, COUNTY OF )
18    STANISLAUS, ARATA, SWINGLE, VAN )
      EGMOND & GOODWIN (PLC), BRAD J. )
19    SWINGLE, AMANDA J. HEITLINGER, )
      Does 1-20,                               )
20                                             )
                                               )
21                       Defendants.           )
                                               )
22

23           NOTICE IS HEREBY GIVEN THAT defendants BRAD J. SWINGLE, AMANDA J.
24    HEITLINGER, and ARATA, SWINGLE, VAN EGMOND & HEITLINGER (sued as “Arata,
25    Swingle, Van Egmond & Goodwin PLC”) hereby appeal in the above named case to the United
26    States Court of Appeals for the Ninth Circuit from the order at Doc. 27 (entered on 8/22/19) denying
27    qualified immunity to defendants - attorney Mr. Swingle and attorney Ms. Heitlinger, for their role
28    in alleged access to juvenile records in violation of the California Welfare and Institutions Code
     Case 1:19-cv-00204-AWI-BAM Document 32 Filed 09/12/19 Page 2 of 2


 1    § 827. This interlocutory appeal from the denial of qualified immunity automatically divests the
 2    district court of jurisdiction to proceed with trial. See Chuman v. Wright, 960 F.2d 104 (9th Cir.
 3    1992); Rodriguez v. Cty. of L.A., 891 F.3d 776 (9th Cir. 2018).
 4

 5    Dated: September 12, 2019                              Respectfully submitted,
 6                                                           RIVERA HEWITT PAUL LLP
 7                                                           /s/ Jill B. Nathan
                                                             By: Jill B. Nathan
 8                                                           Attorneys for Defendants,
                                                             Arata, Swingle, Van Egmond & Heitlinger,
 9                                                           Brad J. Swingle, Esq., and Amanda J.
                                                             Heitlinger, Esq.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     _____________________________________________________________________________________________________
                                                                                            Notice of Appeal
                                                                                                      Page 2
